Exhibit 99.1 For Immediate Release July 26, 2012 Contact: 513.271.3700 John A. Kraeutler, Chief Executive Officer MERIDIAN BIOSCIENCE REPORTS THIRD QUARTER AND NINE MONTHS OPERATING RESULTS, DECLARES REGULAR CASH DIVIDEND, AND REVISES FISCAL 2012 GUIDANCE GENERAL HIGHLIGHTS Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported fiscal 2012 third quarter and nine months net sales of $42.1 million and $129.8 million, respectively, increases of 5% and 10%, respectively, from the same periods of the prior fiscal year; · reported third quarter operating income of $12.6 million, an increase of 24% compared to the prior year third quarter; · reported nine months operating income of $37.2 million, an increase of 23% compared to the same period of the prior fiscal year; · reported third quarter net earnings of $8.6 million, or $0.21 per diluted share, increases of 26% and 24%, respectively, compared to the fiscal 2011 third quarter.On a non-GAAP basis, earnings were $8.8 million, or $0.21 per diluted share, increases of 29% and 24%, respectively.In the fiscal 2012 third quarter, this non-GAAP basis excludes the effect of costs associated with the consolidation of its Saco, Maine operations into its Tennessee facility (see non-GAAP financial measure reconciliation); · reported nine months net earnings of $24.8 million, or $0.60 per diluted share, increases of 23% and 22%, respectively, compared to the same period of fiscal 2011.On a non-GAAP basis, earnings were $25.5 million, or $0.61 per diluted share, increases of 21% and 20%, respectively.In the fiscal 2012 year-to-date period, this non-GAAP basis excludes the effect of costs associated with the consolidation of its Saco, Maine operations into its Tennessee facility, and in the fiscal 2011 year-to-date period it excludes the costs of reorganizing its sales and marketing leadership(see non-GAAP financial measure reconciliation); · declared the regular quarterly cash dividend of $0.19 per share for the third quarter of fiscal 2012, (indicated annual rate of $0.76 per share), the same as the regular quarterly rate of fiscal 2011; and · revised downward its fiscal 2012 guidance of per share diluted earnings to between $0.78 and $0.81 (excluding plant consolidation costs of $0.02) on net sales of $171 million to $175 million. FINANCIAL HIGHLIGHTS (UNAUDITED) In Thousands, Except per Share Data Three Months Ended June 30, Nine Months Ended June 30, % Change % Change Net Sales $ $ 5 % $ $ 10 % Operating Income 24
